Citation Nr: 0628302	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical, thoracic, and lumbar spine, to include arthritis.

2.  Entitlement to service connection for the residuals of a 
broken neck.  

3.  Entitlement to service connection for bilateral shoulder 
condition.  

4.  Entitlement to service connection for scar of the neck.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for ruptured eardrum.

7.  Entitlement to service connection for multiple rib 
injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had Active Duty for Training (ACDUTRA) in the 
Army Reserves from May 11, 1979, to August 9, 1979, and 
entered the Senior Reserve Officers' Training Corps (ROTC) on 
April 25, 1980, and was disenrolled on April 20, 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In May 2006, to support his claim, the veteran testified at a 
hearing at the RO chaired by the undersigned Acting Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.  In June 2006, he submitted additional evidence, and 
waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2005).




FINDINGS OF FACT

1.  The veteran had ACDUTRA in the Army Reserves from May 11, 
1979, to August 9, 1979; and he entered the Senior ROTC on 
April 25, 1980, at Angelo State University, San Angelo, 
Texas, and was disenrolled on April 20, 1981.

2.  Private medical records show the veteran was involved in 
a motor vehicle accident sustaining spinal injuries, shoulder 
injuries, and a neck scar in late February 1981; there is no 
competent evidence that shows the veteran's injury occurred 
while he was returning directly home to Madill, Oklahoma, 
from a period of INACDUTRA, or did he sustain a cervical or 
lumbar injury during his period of ACDUTRA from May 11, 1979, 
to August 9, 1979.

3.  There is no independent verification of a stressor in 
service, or evidence of a current diagnosis of PTSD.

4.  The veteran currently is not shown to be suffering from a 
ruptured eardrum.

5.  The veteran currently is not shown to be suffering from a 
multiple rib injury.


CONCLUSIONS OF LAW

1.  Service connection for disability of the cervical, 
thoracic, and lumbar spine, to include arthritis, is not 
warranted.  38 U.S.C.A. §§ 101, 106(d), 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2005).

2.  Service connection for the residuals of a broken neck is 
not warranted.  38 U.S.C.A. §§ 101, 106(d), 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2005).

3.  Service connection for bilateral shoulder condition is 
not warranted.  38 U.S.C.A. §§ 101, 106(d), 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2005).

4.  Service connection for scar of the neck is not warranted.  
38 U.S.C.A. §§ 101, 106(d), 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.159, 3.303 
(2005).

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

6.  Service connection for a ruptured eardrum is not 
warranted.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107(West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

7.  Service connection for multiple rib injury is not 
warranted.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107(West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity of the condition and earlier 
effective date was sent in May 2006, which is after the 
initial denial of service connection.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In January 2002, January 2004, April 2004, November 2004, the 
RO sent the veteran letters regarding the VA's general duty 
to notify and assist the veteran pertaining to entitlement to 
service connection.  The Board concludes that the RO letters 
sent in January 2002, January 2004, April 2004, November 
2004, and May 2006, adequately informed the veteran of the 
information and evidence needed to substantiate his claims 
for service connection, complied with VA's notification 
requirements, and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the 
veteran submitted, or the RO obtained, the veteran's service 
personnel records, service medical records, and post-service 
medical records identified by the veteran.  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims, any questions as to the assignment of 
disability ratings or the appropriate effective dates are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Disability of the Cervical, Thoracic, and Lumbar Spine, 
to Include Arthritis; Residuals of a Broken Neck; Bilateral 
Shoulder Condition; Scar of the Neck, all Claimed as 
Residuals of a Motor Vehicle Accident in February 1981.

The veteran essentially contends that these disabilities are 
the result of injuries sustained in an automobile accident 
that occurred when he was returning home from a Senior ROTC 
formation at 7:00pm on Friday, February 26, 1981, immediately 
after being dismissed from the formation.  

In a private hospital report dated in March 1981, it was 
noted that the veteran was admitted on March 8, 1981, and 
that he sustained a motor vehicle accident 10 days prior to 
admission.  The veteran sustained a subluxation of C7 and T1 
and underwent posterior fusion of C7 to T1.  On a record of 
disenrollment from officer candidate-type training, the 
veteran was found to have been injured in a motor vehicle 
accident.  That form noted that the veteran completed four 
weeks of field training in August 1980.  

He testified that he would submit a police report showing 
that he was returning directly home from cadet formation when 
the motor vehicle accident occurred.  Subsequently, he noted 
that the Department of Public Safety and the first two 
hospitals where he was treated for the motor vehicle accident 
only kept record for 10 years.  In addition, he noted that 
the first physician that treated him was deceased.  
Therefore, he noted that these records were unavailable.  
However, in June 2006, he submitted a newspaper article dated 
March 5, 1981, noting that recent rains caused slick roads 
and resulted in eight accidents in the past week.  It was 
noted that, in one of these accidents, the veteran lost 
control of his car, it overturned, and he and his passenger 
were hospitalized.  The article did not provide a date of the 
veteran's accident, but two other accidents were noted to 
have occurred on February 26, and another on February 27.  
The veteran stated that this article "proves beyond a 
reasonable doubt that that my accident did in fact occur 
after being released from formation on that Friday the 26th 
of February." 

The veteran submitted the statement of D. L. M., Major, USAF, 
assistant professor of aerospace studies, at Angelo State 
University, San Angelo Texas.  Major D. L. M. stated that he 
was a fellow ROTC cadet at the time, and he recalled 
attending a mandatory ordered ROTC cadet formation with the 
veteran on Friday, February 20, 1981.  The veteran informed 
him that he would be returning to his home of record as soon 
as the formation was dismissed.  On Monday, February 23, 
1981, the veteran did not attend classes and the major was 
subsequently informed that the veteran was involved in a very 
serious motor vehicle accident on his way home from formation 
about 7:00pm that Friday.  He was told that a Captain, with 
the approval of a Lt. Colonel, prepared a waiver so the 
veteran could continue with his ROTC training.  However, the 
major noted that the veteran was eventually discharged from 
the ROTC program due to his injuries.  

The major stated that he did not remember the actual dates, 
and that the veteran refreshed his memory of the actual 
dates.  However, the major also stated that he remembered the 
actual events and his recollection was "not in any way 
shaped by anything" the veteran said to him. 

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime active military, naval, or air 
service that is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131.  The term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

A.  Active Duty

"Active duty" means full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(21)(A); 38 
C.F.R. § 3.6(b)(1).  It also means authorized travel to or 
from such duty.  38 U.S.C.A. § 101(21)(E).  The statute 
specifically defines ROTC cadets as falling under either 
ACDUTRA or INACDUTRA during training (as distinguished from 
cadets at the federal service academies or candidates at the 
preparatory schools of the federal service academies, who are 
specifically defined as being in "active duty" status).  The 
Board finds that the clear meaning of the statute is that 
ROTC cadets are not on "active duty" at any time during their 
cadetships.

B.  ACDUTRA and INACDUTRA

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  Regarding Senior ROTC candidates, 
the term ACDUTRA means duty performed by a member of a 
program when ordered to such duty for purpose of training for 
a period of not less than four weeks and which must be 
completed by the member before the member is commissioned.  
The duty must be under chapter 103 of title 10.  38 U.S.C.A. 
§ 101(22)(D); 38 C.F.R. § 3.6(c)(4).  The term INACDUTRA 
means training (other than ACDUTRA) by a member of the Senior 
ROTC prescribed under chapter 103 of title 10.  38 U.S.C.A. § 
101(23)(C); 38 C.F.R. § 3.6(d)(3).  The term INACDUTRA does 
not include attendance at an educational institution in an 
inactive status.  38 C.F.R. § 3.6(d)(4)(ii).  

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case may be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

There is only one period of training during his ROTC service 
documented in the file that meets the criteria for ACDUTRA : 
his four weeks of field training in August 1980.  The 
appropriate authorities have not indicated that the veteran 
had any other qualifying periods of ACDUTRA.  The formation 
on Friday, February 20, 1981, was not ACDUTRA because such 
training was not a prerequisite for eventual commissioning 
and did not entail training for at least four continuous 
weeks.  

A veteran's participation in military training at (military 
science classes, organized drills, weekend training sessions, 
et cetera) could constitute INACDUTRA.  It is not clear if 
his attendance at "formation" on Friday February 20, 1981, 
qualifies as INACDUTRA.  The veteran and a fellow cadet 
contend that the Friday formation was a mandatory-ordered 
event, however, there are no records of any such order.  But 
in light of the findings below, this question is irrelevant 
to deciding the issue of entitlement to service connection 
for these disabilities. 

As a preliminary matter, the Board takes judicial notice that 
February 26, 1981, was a Thursday, and the previous Friday 
was February 20, 1981.  See Crain v. Principi, 17 Vet. App. 
182, 187 (2003) (the Board may take judicial notice of facts 
not reasonably in dispute such as the calendar dates) (citing 
Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) and 
Fed. R. Evid. 201(b)).  The veteran contends that he was 
involved in a motor vehicle accident returning directly home 
to Madill, Oklahoma, the same day as a Friday formation in 
San Angelo, Texas.  According to http://www.mapquest.com, the 
driving distance between these two cities is approximately 
361 miles.  See Id.  The regulation requires VA to consider 
whether the veteran was returning directly to home.  In this 
case the formation was noted to have been on February 20, 
1981, and the motor vehicle accident occurred on February 26, 
1981, six days after the formation; not on 7:00pm the same 
Friday as the formation as noted by the veteran and a fellow 
cadet.  It would not take 6 days to make a direct drive of 
approximately 361 miles.  The Board also finds it significant 
that there is no line of duty determination by appropriate 
authorities to show that the accident was duty related.  
According to the veteran and a fellow cadet, it was common 
knowledge by superior officers who prepared a waiver so the 
veteran could continue with his ROTC training that the 
veteran was seriously injured traveling home after formation.  
The specific purpose of a line of duty determination is to 
establish that an injury was incurred pursuant to military 
duties, and the absence of such a determination is telling.  

The affirmative evidence supporting the veteran's claim that 
he was en route home at the time of the accident the same day 
as a cadet formation consists of the veteran's statements and 
testimony, and the letter from a fellow cadet.  However, the 
veteran admits that the motor vehicle accident occurred on 
February 26, 1981, which is a Thursday, and six days after 
the formation in question.  In addition, a March 6, 1981, 
newspaper article indicates that the accident occurred the 
previous week, and a March 1981 private hospital report notes 
that the veteran sustained the motor vehicle accident October 
days prior to admittance (around February 26, 1981).  The 
Board finds that this evidence is not sufficient to satisfy 
the veteran's burden in demonstrating that a travel injury 
was incurred consequent to INACDUTRA, particularly since the 
date of the accident, the distance between the location of 
college and his home, and the absence of a line of duty 
determination, argue against the veteran's account.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Regarding this issue, the evidence preponderates 
against the claims, particularly since in this narrow 
situation the burden is on the claimant to show that his 
travel was pursuant to active duty.  The benefit-of-the-doubt 
rule accordingly does not apply.  However, the veteran has 
another contention regarding entitlement to service 
connection for lumbar and cervical disabilities.  

The veteran also contends that he injured his low back and 
neck when he repelled from a helicopter during his period of 
ACDUTRA in 1979.  He submitted an October 2003 statement of 
G. P. D., M.D., who noted that he had been treating the 
veteran for the past 6 years.  Dr. G. P. D. opined that the 
veteran's current low back and neck condition were the result 
of an injury sustained in service when the veteran repelled 
from a helicopter in December 1980.  As a preliminary matter, 
the veteran and the documents of record note that he served a 
period of ACDUTRA from May 11, 1979, to August 9, 1979.  

The Board may reject a medical opinion that is based on facts 
provided by the veteran that have previously been found to be 
inaccurate or because other facts in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board affords no 
probative weight to Dr. G. P. D.'s opinion or the veteran's 
statements because they are inconsistent with the evidence of 
record.  The first evidence of any spinal condition was in 
March 1981 after the severe motor vehicle accident.  An ROTC 
entry flying examination dated in February 1980, conducted 
after his period of ACDUTRA, was negative for any complaints 
of or finding of a spinal injury.   

Regarding whether the veteran sustained injuries to his 
lumbar and cervical spine during his period of ACDUTRA in 
1979, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  Thus, the appeal is denied. 



III.  PTSD

The veteran contends that he has PTSD in the form of 
nightmares and inability to sleep due to traumatic events he 
experienced during service.  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that "eligibility for a PTSD service-connection 
award requires" . . . specifically, "(1) [a] current . . . 
medical diagnosis of PTSD . . . ; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  Gaines v. West, 11 Vet. App. 353, 357 (1998), 
citing Cohen, supra, and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  In this case, the veteran did not engage in combat 
with the enemy, his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The veteran was asked to provide more specific information 
(e.g., names, dates and locations) but did not provide such 
information to enable the RO to corroborate his putative 
stressors.  See Pentecost, supra.  He declined to testify 
about his inservice experiences or whether he was ever 
diagnosed with PTSD.  It should be noted that asking him to 
provide this level of detail and information does not present 
an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  As he has not withdrawn this issue, a 
decision must be rendered.  

As there is no independent verification that he experienced a 
stressor in service, or that he has ever been diagnosed with 
PTSD, the preponderance of the evidence is against the claim, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, 
the appeal is denied.

IV.  Ruptured Ear Drum and Multiple Rib Injury

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).  Although the veteran may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In statements and testimony, the veteran stated he is 
entitled to service connection for a ruptured eardrum and 
multiple rib injuries.  

He noted that service medical records note a perforated right 
eardrum.  He notes that a grenade exploded near his right 
ear, and his right eardrum was ruptured during ACDUTRA in 
1979.  A service medical record dated in August 1979 noted 
that the veteran complained of right ear pain and ringing.  
The examiner stated that it appeared that the right eardrum 
"is perforated and has healed."  An ROTC entry flying 
examination dated in February 1980, conducted after his 
period of ACDUTRA, was negative for any complaints of or 
finding of a ruptured eardrum.  In addition, post-service VA 
and private examinations are negative for any finding of a 
ruptured eardrum.  In fact, the examiner who conducted the 
September 2003 VA audiological examination stated that the 
veteran's hearing loss in the left ear was greater than in 
the right ear and, there was no evidence of any scarring of 
the right tympanic membrane.  In a statement, dated in 
December 2003, Dr. G. P. D. indicated that the veteran 
sustained a perforation of the right eardrum in service but 
that it subsequently healed.  The Board also notes that the 
veteran's service and post-service medical records are 
negative for any findings, complaints or treatment of any 
rupture eardrum.  The veteran is already in receipt of 
service connection for hearing loss and tinnitus due to 
inservice noise exposure.  Therefore, the veteran is already 
being compensated for any hearing loss and tinnitus that he 
currently suffers.  

Based on the foregoing, it is clear that the veteran suffers 
from no demonstrable disability of a ruptured eardrum.  Due 
to the lack of present disability, service connection is 
denied.  38 C.F.R. § 3.303.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

Regarding the veteran claim for service connection for 
multiple rib injuries.  Again, the veteran contends that the 
helicopter accident during his period of ACDUTRA in 1979 
resulted in multiple rib injuries.  There is no evidence of 
record that the veteran ever had a rib injury.  An ROTC entry 
flying examination dated in February 1980, conducted after 
his period of ACDUTRA, was negative for any complaints of or 
finding of a rib injury.  As a layman the veteran does not 
have the medical expertise and training necessary to either 
diagnose a current rib disability or to causally relate any 
putative current symptoms to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for disability of the 
cervical, thoracic, and lumbar spine, to include arthritis, 
is denied.

Entitlement to service connection for the residuals of a 
broken neck is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for neck scar is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for ruptured eardrum is 
denied.

Entitlement to service connection for multiple rib injury is 
denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


